DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.
Response to Amendment
In the amendment dated 9/7/22, the following has occurred: Claims 1 and 11 have been amended; Claims 2 and 11 have been cancelled; and new Claim 21 has been added.
The 112 rejection has been withdrawn in response to the claim amendment.
Claims 1, 5-11, 15-19, and 21 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed 9/7/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 5-11, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “support comprising M1X1M2X2 CyNzOw, nanoparticles where M1 and M2 are transition metals, M1 comprises one of Ti, Ta, or Zr and further where one of y, z, and w are greater than 0, preferably more than one of y, z, and w are greater than 0”.  However, x1 and x2 are not defined.  It is unclear what x1 and x2 are.  
Other claims depending on Claims 1 and 11 are also rejected for depending on rejected claims.

Claim Rejections - 35 USC § 103
Claims 1, 5-9, 11, 15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al., US 20150207153 (hereinafter, Harkness).
As to Claim 1:
	Harkness discloses a catalyst material (see “…catalytic material… proton exchange membrane fuel cell…” Title, Abstract, [0001]) comprising:
a support comprising M1X1M2X2 CyNzOw, nanoparticles where M1 and M2 are transition metals, M1 comprises one of Ti, Ta, or Zr and further where one of y, z, and w are greater than 0, preferably more than one of y, z, and w are greater than 0, the nanoparticles not containing carbon in an elemental form (see “… particulate… titanium carbide…” [0034, 0035] – y is 1, z=w=x2=0, x1=1, M1 = Ti); and
a thin film bonded to the support, the thin film having a thickness of 0.5 to 5.0 nm (see “tin film catalyst coating… mean thickness… ≤ 5nm… most preferably ≥ 2nm…”, [0032] – regarding the limitation “covalently”, is it noted that Harkness discloses the same support and thin film being bonded to the support; thus, the covalent characteristic is an inherently property or characteristic of the taught composition.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."), the thin film comprising a catalytic metal selected from the group consisting of platinum-group metals, platinum-group metal oxides, transition metals, transition metal oxides, and combinations thereof (see “… coating… including one or more first metals…”, Abstract; “… platinum…” [0005, 0008, 0010, 0011, 0012, 0014, 0019, 0030]).
Harkness discloses the support consists of particles, but does not disclose they are nano-size.
However, Harkness does teach that when fiber is used, the cross-sectional dimensions or diameter dimension is preferably 30 to 100 nm [0034], which is nano-size.  Thus, Harkness readily envisions particulate being in the same range as to achieve the best aspect ratio and surface area as to support chemical reaction for the fuel cell.
It would have been obvious to a person skilled in the art at the time of the invention to modify the particles as to have nano-size in the range as taught by Harkness as to achieve best aspect ratio and surface area as to support chemical reaction for the fuel cell.
As to Claim 11:
	Harkness discloses a fuel cell comprising:
a catalyst material (see “…catalytic material… proton exchange membrane fuel cell…” Title, Abstract, [0001]) comprising:
a support comprising M1X1M2X2 CyNzOw, nanoparticles where M1 and M2 are transition metals, M1 comprises one of Ti, Ta, or Zr and further where one of y, z, and w are greater than 0, preferably more than one of y, z, and w are greater than 0, the nanoparticles not containing carbon in an elemental form (see “… particulate… titanium carbide…” [0034, 0035] – y is 1, z=w=x2=0, x1=1, M1 = Ti);	
the support material can be a conventional carbon support or a metal carbide support (free of elemental carbon) [0034, 0035]; and
a thin film bonded to the support, the thin film having a thickness of 0.5 to 5.0 nm (see “tin film catalyst coating… mean thickness… ≤ 5nm… most preferably ≥ 2nm…”, [0032] – regarding the limitation “covalently”, is it noted that Harkness discloses the same support and thin film being bonded to the support; thus, the covalent characteristic is an inherently property or characteristic of the taught composition.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."), the thin film comprising a catalytic metal selected from the group consisting of platinum-group metals, platinum-group metal oxides, transition metals, transition metal oxides, and combinations thereof (see “… coating… including one or more first metals…”, Abstract; “… platinum…” [0005, 0008, 0010, 0011, 0012, 0014, 0019, 0030]).
	Regarding the limitation “the thin film interacts with the support through strong metal support interaction”, it is noted that the platinum coating catalyst can be disposed directly onto the titanium carbide support or through an adhesion layer also made of metal carbide, which can enhance the nucleation and bonding of the support material to the catalytic particle [0030, 0036]; thus, this is interpreted as the same as the strong metal support interaction as in the limitation as there is no further positively recited structure as to distinguish the structure of Harkness from the claimed fuel cell material.   As mentioned above, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
Harkness discloses the support consists of particles, but does not disclose they are nano-size.
However, Harkness does teach that when fiber is used, the cross-sectional dimensions or diameter dimension is preferably 30 to 100 nm [0034], which is nano-size.  Thus, Harkness readily envisions particulate being in the same range as to achieve the best aspect ratio and surface area as to support chemical reaction for the fuel cell.
It would have been obvious to a person skilled in the art at the time of the invention to modify the particles as to have nano-size in the range as taught by Harkness as to achieve best aspect ratio and surface area as to support chemical reaction for the fuel cell.
As to Claims 5-6 and 15:
Harkness discloses the support consists of particles, but does not disclose they are nano-size in the claimed range.
However, Harkness does teach that when fiber is used, the cross-sectional dimensions or diameter dimension is preferably 30 to 100 nm [0034], which is nano-size.  Thus, Harkness readily envisions particulate being in the same range as to achieve the best aspect ratio and surface area as to support chemical reaction for the fuel cell.
It would have been obvious to a person skilled in the art at the time of the invention to modify the particles as to have nano-size in the range as taught by Harkness as to achieve best aspect ratio and surface area as to support chemical reaction for the fuel cell.
As to Claims 7 and 16:
	Harkness discloses the thin film encapsulates the support (see “multilayer coating… covers 100% of the surface area of the support material…” [0012, 0021-0027]).
As to Claims 8 and 17: 	
Harkness discloses a plurality of thin films deposited on the support (see “multilayer coating… covers 100% of the surface area of the support material…” [0012, 0021-0027]).
	Even though Harkness does not disclose that a plurality of thin films as patches, it would have been obvious to a person skilled in the art at the time of the invention that the multilayer catalyst can be applied via method as disclosed by Harkness as to achieved a certain thickness which readily envisions plurality of layers until the support has sufficient catalyst on the support.  Thus, patches of nanoparticles can be evenly applied on to the support until a certain thickness is obtained, which would have been obvious with respect to the disclosure of Harkness.  
As to Claims 9 and 18:
	Harkness discloses a proton exchange membrane fuel cell (PEMFC) ([0001, 0003, 0004, 0043, 0045-0047]).
As to Claim 21:
	Harkness discloses the catalytic metal comprises a Pt-Ir alloy (see “… coating… including one or more first metals… platinum… iridium”, Abstract, [0005, 0008, 0010, 0011, 0012, 0014, 0019, 0030]).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al., US 20150207153 (hereinafter, Harkness), as applied to Claim 1 and 11, and further in view of Lai et al., US 20080058204 (hereinafter, Lai).
	Harkness does not disclose an inclusion of a regenerative fuel cell.
	In the same field of endeavor, Liu also discloses a proton exchange membrane having a platinum catalyze supported on a metal oxide (Title, Abstract, [0005]).  Liu further discloses that the regenerative fuel cell can be use with hydrogen as the fuel to react with oxygen via electrochemistry reactions and then to generate electrical power through a proton exchange membrane, which can have the advantages of high power generating efficient and the by-products are heat and pure water only [0005].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a regenerative fuel cell with the proton exchange membrane of Harkness as taught by Liu as to achieve high power generating efficient and producing by-products that are heat and pure water only [0005].

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.
	Applicant’s main argument is that Harkness does not disclose the new limitations.  The rejection above has been amended to address the new limitations.
	Thus, for the reasons above, applicant's arguments have been fully considered but they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723